          Case 2:18-cv-00105-JM Document 65 Filed 11/17/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

CHRISTOPHER MARZETT REED                                                                PLAINTIFF

V.                                    No. 2:18CV00105-JM

NWANNEM OBI-OKOYE, MD,
Health Services Unit,
Forrest City Medium, et al.                                                         DEFENDANTS


                                             ORDER

       Plaintiff Christopher Marzett Reed has not complied with the September 22, 2020 Order

directing him to file a free-world application to proceed in forma pauperis, or pay the remainder

of the filing fee, due to his release from incarceration. Doc. 63. The time to do so has expired.

       Therefore, this case is dismissed without prejudice due to a lack of prosecution. Fed. R.

Civ. P. 41 (b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 17th day of November, 2020.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
